Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.
 
Claim Objections
Claims 1, 11 and 12 are objected to because of the following informalities:  
It appears the applicant has misspelled “plane” as “plan” twice in each of the above noted claims. 
Appropriate correction is required.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2281980.
	EP 2281980 discloses:
Claims 1, 11 and 12: A scaffolding frame (figures 11-13), comprising 
a plurality of vertical poles (36) and a plurality of horizontal bars (71, 72) connected to the vertical poles (figure 11), and at least one toeboard (25), the toeboard including a board body with end regions of the board body lying spaced apart from one another in a longitudinal direction of the board body (figures 7-10), 
wherein a metal fitting (20.1; figures 1-3) is connected to the board body in at least one of the end regions of the board body (figures 7-10), 
the metal comprising fitting comprising: 

4. The metal fitting according to Claim 1 wherein the support protrusion projects in the first transverse direction substantially orthogonally out of the metal fitting body base plane of the metal fitting body (figures 1-3).  
7. The metal fitting according to Claim 1, wherein the support protrusion is provided on an end region of the offset region in a second transverse direction .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2281980 alone. While EP 2281980 discloses one securing protrusion, and not two, Examiner refers to MPEP 2144.04, VI. Duplication of Parts, wherein it is explained that the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In this instant application providing additional securing protrusions would only add to the support and security in positioning of the metal fitting with respect to the scaffolding components, which is hardly considered a new or unexpected result.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the metal fitting of EP 2281980 either a single or plurality of securing protrusions, depending on the height/length of the engagement area and if more than one protrusion would be helpful in stabilizing and securing the fitting. Examiner notes that toeboards can come in a plurality of different 
2144.04    Legal Precedent as Source of Supporting Rationale [R-10.2019]
VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS

B.    Duplication of Parts
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 3, 8, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, the examiner would like to note that remarks submitted February 17, 2021 appear to be identical to those submitted with the AFCP on January 19, 2021. Examiner made note of the EP 228980 reference applicability in the response to AFCP and how it applied to at least claim 1, 11 and 12. Additionally this reference was first cited by the applicant on an IDS of 9/24/18 as well as an applied reference on the international examination. No remarks with respect to this reference were made in the response of February 17, 2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634